Exhibit 99.1 NEWS RELEASE New Gold Provides Update on Cerro San Pedro January 21, 2010 – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX-NGD) today provides an update on its Cerro San Pedro mine and the upcoming hearing dates related to the appeals filed at various courts by the company resulting from a Mexican Federal Court’s September 21, 2009 ruling that nullified the Environmental Impact Statement for the company’s Cerro San Pedro mine. · January 28, 2010 – hearing scheduled to commence in the First District Court in San Luis Potosi, related to New Gold’s filing that seeks to overturn PROFEPA’s, the Mexican environmental enforcement agency, November 18, 2009 shutdown order. An injunction against this order was delivered on December 14, 2009 which allowed New Gold to re-commence mining operations pending the outcome of this matter. · February 3, 2010 – hearing scheduled to commence in the Third District Court in Mexico City, related to New Gold’s filing that seeks to overturn the decision by a Federal Court of Fiscal and Administrative Justice that ordered SEMARNAT, the Mexican government’s environmental protection agency, to cancel the company’s Environmental Impact Statement. New Gold also advises that on February 9, 2010 a hearing is scheduled to commence in the Fourth District Court in San Luis Potosi, related to a challenge by opposition to the mine to the annual renewal of the explosives permit at Cerro San Pedro.
